Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of the 19th day of
March, 2014 between Willis Group Public Limited Company (“Willis”), and John
Greene (“Employee”).

In consideration of the mutual covenants and promises contained herein and for
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Employment, Compensation and Benefits. During the Term (as defined in
Section 2 below), Willis agrees to employ Employee, and to provide or cause one
of its subsidiaries to provide the remuneration and benefits described below.

(a) Title and Duties.

(i) During the Term, Employee shall be employed as the Chief Financial Officer
of Willis (together with its subsidiaries, the “Willis Group”). Employee shall
also be appointed, without additional compensation, to such director and senior
executive positions of one or more subsidiaries of Willis as the Board of
Directors of Willis (the “Board”) deems appropriate.

(ii) Employee shall have during the Term the customary duties, responsibilities
and authority attendant to the position of chief financial officer of a company
the size and nature of Willis Group.

(iii) During the Term, Employee shall report directly to the Chief Executive
Officer of Willis.

(iv) Employee’s initial place of employment during the Term shall be London,
England. To the extent necessary, such employment shall initially be through a
secondment arrangement to the appropriate UK entity. At such time during the
Term as may be mutually agreed by the Employee and Willis, but in any event no
later than July 2015, or as otherwise may be necessary for compliance with
applicable work permit requirements and immigration laws, Employee’s principal
place of employment shall be relocated to New York, New York. The parties shall
mutually cooperate to obtain the necessary work permits for the employment of
employee in London. Employee acknowledges and agrees that he shall be regularly
required to travel in connection with the performance of his duties hereunder,
and that during the period he is employed in London shall be required to spend
reasonable periods of time at the New York offices of the Willis Group in the
performance of his duties hereunder.

(v) During the Term, Employee agrees to devote substantially all of his business
attention and time to the business and affairs of the Willis Group. During the
Term, it shall not be a violation of this Agreement for Employee to (A) serve on
one (1) for-profit board or committee with the prior written approval of the
Board, (B) serve on civic or charitable boards or committees, and (C) manage
personal matters and investments; provided that such activities do not,
individually or in the aggregate, materially interfere with the performance of
Employee’s duties and responsibilities with respect to the Willis Group.



--------------------------------------------------------------------------------

(b) Base Salary. During the Term, Employee’s initial base salary (“Base Salary”)
will be $62,500.00 per month, which is equivalent to $750,000 on an annual
basis, less applicable withholdings, payable in accordance with normal payroll
practices and no less frequently than on a monthly basis. During the period of
the Term that the Employee’s place of employment is London, England, the Base
Salary may be paid in British pound sterling and Willis Group shall apply the
rate of currency exchange between the British pound sterling and the US dollar
published in the Financial Times (London Edition) on the first date of each
calendar quarter. The amount of Employee’s Base Salary shall be reviewed
annually and may, at the discretion of the Board, be increased (but not
decreased). Any such increased amount shall constitute “Base Salary” hereunder.
All dollar amounts referred to in this Agreement are in U.S. dollars.

(c) Annual Incentive Plan (“AIP”). Employee will participate in the Willis
Annual Incentive Plan (the terms of which may be modified by Willis from time to
time) during the Term with a target annual payment equal to 150% of Base Salary
(“Target AIP”). Any AIP award will be paid in cash. Employee’s participation in
the AIP shall be subject to the other terms and conditions of such plan. Among
other conditions, Employee must be in the active employ of the Willis Group at
the time that any AIP Award is normally paid in order to be eligible to receive
such award, subject to the termination provisions of Section 3 hereof. Employee
is eligible to receive a full AIP award for the 2014 fiscal year.

(d) Annual Equity Participation. Each year during the Term, Employee will be
awarded options, restricted stock units, other equity-based awards or any
combination thereof having a total target fair market value as of the date of
grant of $900,000, as determined in accordance with the valuation methodologies
of the Willis Group. Such equity awards will be granted during the fiscal year
(starting with 2014) at the same time, in the same manner and upon the terms and
conditions (including whether to receive dividend equivalents) as annual long
term equity incentive awards are provided generally to executive officers of the
Willis Group. Subject to this Section 1(d), the annual equity awards will be
governed by and made pursuant to Willis’ 2012 Equity Incentive Plan (the “2012
EIP”), or any successor plan, and award agreements thereunder that will reflect
the terms of this paragraph as well as other terms and conditions established by
the Board.

(e) Transition Equity Award. Subject to the approval of the Compensation
Committee, at the next regularly scheduled grant date immediately following the
Commencement Date (as defined below), Employee will be granted time-vested
restricted stock units (the “Transition RSU Award”) with a total fair market
value as of the date of grant of $375,000. In the event the Compensation
Committee fails to approve such award, Employee shall have Good Reason to
terminate his employment. Provided Employee is employed by the Willis Group on
the applicable vesting date, the Transition RSU Award will vest in equal
one-third installments on each of the first three anniversaries of the
Commencement Date (as defined below). The Transition RSU Award will have
dividend equivalents that will be subject to the same vesting conditions as the
Transition RSU Award. The Transition RSU Award will be governed by and made
pursuant to the 2012 EIP, and award agreements that will reflect the terms of
this paragraph as well as other terms and conditions established by the Board.

 

2



--------------------------------------------------------------------------------

(f) Transition Cash Award. Employee shall be paid a transition cash award (the
“Transition Cash Award”) in the aggregate amount of $500,000, with the first
installment of $300,000 payable on the first payroll date following the
Commencement Date (as defined below), and the second installment of $200,000
payable on the first payroll date in 2015, provided that Employee remains
employed by the Willis Group on each such payment date. In the event that
Employee resigns without Good Reason or is terminated by the Willis Group with
Good Cause before the second anniversary of the Commencement Date (as defined
below), Employee will be required to repay a pro-rata portion of such Transition
Cash Award based on the number of days that Employee was employed by the Willis
Group during such two year period.

(g) General Benefits. During the Term, Employee will be eligible to participate
in those employee benefit programs which are generally made available to
similarly situated executive employees of Willis, in accordance with and subject
to the normal terms and conditions of such plans. For purposes of clarification,
Employee is expected to participate in the employee benefit plans, programs and
policies in effect from time to time for executive employees in London, except
that Employee and his family will be provided coverage in an international
medical plan in lieu of any medical benefits provided to London based employees,
until Employee’s principal place of employment is relocated to New York, and
will thereafter participate in the employee benefit plans, programs and policies
in effect from time to time for executive employees in New York.

(h) Vacation. During the Term, Employee will be entitled to vacation time and
holidays as are provided generally to similarly situated executive employees of
Willis but shall, in any event, be entitled to no less than four weeks of
vacation per year.

(i) Expenses. Willis or one of its subsidiaries will reimburse Employee for all
reasonable business expenses incurred by Employee in performing Employee’s
duties for the Willis Group during the Term, in accordance with the business
expense reimbursement policies of Willis as in effect from time to time.

(j) Relocation. Employee will be entitled to reimbursement of all reasonable
costs incurred in relocating himself and his family and their possessions from
London, England to the New York metropolitan area, including, but not limited
to, reasonable moving and family and pets relocation expenses and costs. In the
event that Employee resigns without Good Reason before the second anniversary of
the Commencement Date (as defined below), Employee will be required to repay a
pro-rata portion of such reimbursement based on the number of days that Employee
was employed by the Willis Group during such two year period.

2. Term. This Agreement shall commence on June 2, 2014 or such earlier date
mutually agreed by the Employee and Willis (the “Commencement Date”) and shall
continue until terminated (i) by either party, with or without Good Cause or
Good Reason (as defined below), upon 60 calendar days’ prior written notice,
(ii) immediately by the Willis Group with Good Cause, or (iii) immediately upon
the Employee’s death or disability (as disability is defined in the Long Term
Disability Benefits Plan in which Employee participates) (“Disability”) (such
period, the “Term”). If this Agreement is terminated by either party on 60 days’
prior written notice pursuant to this Section 2, Employee shall remain an
employee of the Willis Group

 

3



--------------------------------------------------------------------------------

through the effective date of such termination, subject to all of the rights and
obligations of an employee during such period, and Employee’s employment
hereunder shall terminate at the end of the notice period. At its sole option,
the Willis Group may elect to direct Employee not to report to work and/or enter
the Willis Group’s office premises or otherwise perform certain services during
such 60 day notice period, and Employee shall comply with any such direction.
During such 60 day notice period, the Willis Group shall pay Employee the base
salary due to Employee during the notice period in accordance with its normal
payroll practices. Sections 3 through 9 shall survive any termination of this
Agreement.

3. Effect of Certain Terminations. If during the Term, (i) Employee’s employment
is terminated by the Willis Group without Good Cause (and other than by reason
of death or Disability), or (ii) Employee terminates from employment for Good
Reason, then Employee shall be entitled to:

(a) in the event such termination occurs (i) prior to the second anniversary of
the Commencement Date, continued payment of one and one-half (1.5) times Base
Salary during the 18-month period following the termination date, or (ii) on or
following the second anniversary of the Commencement Date, continued payment of
one (1.0) times Base Salary during the12-month period following the termination
date, in each case (as applicable, the “Severance Period”) payable in accordance
with normal payroll practices, beginning on the first payroll date on or after
the 60th day following the termination date; provided that, in the event such
termination occurs within 24 months following a “Change in Control” (as defined
in the 2012 EIP), such payment shall equal two (2) times Base Salary and shall
be made in a cash lump sum on the first business day on or after the 60th day
following the termination date;

(b) in the event such termination occurs (i) prior to the second anniversary of
the Commencement Date, payment of an amount equal to one and one-half
(1.5) times the Target AIP, or (B) in the event termination occurs on or
following the second anniversary of the Commencement Date, payment of an amount
equal to one (1.0) times the Target AIP, payable in equal installments during
the applicable Severance Period in accordance with normal payroll practices,
beginning on the first payroll date on or after the 60th day following the
termination date; provided that, in the event such termination occurs within 24
months following a “Change in Control” (as defined in the 2012 EIP), such
payment shall equal two (2) times Target AIP and shall be made in a cash lump
sum on the first business day on or after the 60th day following the termination
date;

(c) payment of (A) the full amount of the Transition Cash Award contemplated by
Section 1(f) hereof in a cash lump sum on the first payroll date on or after the
60th day following the termination date (to the extent not already paid) and
(B) a pro-rated AIP for the fiscal year of such termination equal to the AIP
Employee is entitled based on Willis’ actual performance for such year,
multiplied by a fraction, the numerator of which is the number of days in the
fiscal year of Employee’s termination prior to the termination date, and the
denominator of which is 365, payable at the time as AIP bonuses are paid
generally to participants for the applicable year; provided that, in the event
such termination occurs within 24 months following a “Change in Control” (as
defined in the 2012 EIP), such pro-rated AIP for the fiscal year of termination
shall be determined based upon the Target AIP rather than actual AIP, and
otherwise under the pro-ration formula and time of payment as above;

 

4



--------------------------------------------------------------------------------

(d) continued participation for Employee and his spouse and then covered
dependents in the applicable group medical plan of the Willis Group, if any, in
which Employee and his eligible spouse and dependents participate as of the date
of termination in accordance with the terms of such plan in effect from time to
time for executive officers of Willis generally and so long as such continued
participation is permissible under applicable law and does not result in any
penalty or additional tax (other than taxes applicable to the payment of wages)
upon Employee or the Willis Group or, in lieu of such continued coverage and
solely in order to avoid any such penalty or additional tax, monthly payments
equal to the excess of the COBRA rate (or equivalent rate) under such group
medical plan over the amount payable generally by executive officers of Willis,
in each case until the earlier of (x) 12 months following the termination date
or (y) the date that Employee (or any eligible spouse or dependent but only as
to the eligibility of such spouse or dependent) obtains new employment that
offers group medical coverage;

(e) for purposes of determining the achievement of any employment or
service-based vesting requirements applicable to any outstanding stock options,
restricted stock units or other equity-based awards made during the Term,
Employee shall be treated as having an additional 12 months of employment or
service as of the date of termination; provided that, in the case of the
Transition RSU Award, the award shall become fully vested as of the date of
termination; provided further that, in the event such termination without Good
Cause or for Good Reason occurs within 24 months following a “Change in
Control,” (as defined in the 2012 EIP), the Employee shall be treated as being
fully vested in all such awards as of the date of termination; and

(f) each stock option granted to Employee which is vested (or deemed vested in
accordance with this Section 3) on Employee’s termination date will remain
exercisable until the earlier of (A) one (1) year following the date of such
termination without Good Cause or for Good Reason (or, if later, the
post-termination expiration date specified in the option) and (B) the normal
expiration date of such stock option that would have applied if Employee’s
employment with Willis had continued.

Any and all amounts payable pursuant to this Section 3 will only be payable if
Employee delivers to Willis and does not revoke a general release substantially
in the form attached hereto as Exhibit A within 30 days following the
termination date.

For purposes of this Agreement, “Good Cause” is defined as (i) Employee’s gross
and/or chronic neglect of Employee’s duties that continues after written notice,
(ii) Employee’s conviction of a felony or misdemeanor involving moral turpitude,
(iii) dishonesty, embezzlement, fraud or other material willful misconduct by
Employee in connection with Employee’s employment, (iv) the issuance of any
final order for Employee’s removal as an associate of the Willis Group by any
state or federal regulatory agency, (v) Employee’s material violation of
Sections 5 and 6 hereof that is not cured within 15 days of written notice,
(vi) Employee’s material breach of any fiduciary duty owed to the Willis Group,
including, without limitation, the duty of loyalty, that is not cured within 5
days of written notice, or (vii) any material breach of a material provision of
the Willis Group’s Code of Ethics by Employee that is not cured within 5 days of
written notice. “Good Cause” shall not include an immaterial, isolated instance
of ordinary negligence or failure to act, whether due to an error in judgment or
otherwise, if Employee has exercised substantial efforts in good faith to
perform the duties reasonably assigned or appropriate to Employee’s position.

 

5



--------------------------------------------------------------------------------

For purposes of this Agreement, “Good Reason” means one or more of the following
events has occurred without Employee’s written consent: (i) a material
diminution in Employee’s status, title, position, authority or responsibilities
or the assignment to Employee of duties or responsibilities which are materially
inconsistent with his position as the Chief Financial Officer of Willis, (ii) a
reduction in Employee’s monthly base salary or Target AIP percentage; (iii) a
material breach by Willis of any material provision of this Agreement; or
(iv) Employee is required to relocate Employee’s office outside a radius of 35
miles from the current office locations of One World Financial Center at 200
Liberty Street in New York City or the Willis Building at 51 Lime Street in
London. Employee may not resign or otherwise terminate Employee’s employment for
any reason set forth above as Good Reason unless Employee first notifies Willis
in writing describing such Good Reason within 90 days of the first occurrence of
such circumstances, and, thereafter, such Good Reason is not corrected by Willis
within 30 days of Employee’s written notice of such Good Reason, and Employee
actually terminates employment within 90 days following the expiration of
Willis’ 30-day cure period described above. Except as may be required by
applicable law, Employee will not be entitled to severance pay of any type
following employment termination for any other reason or pursuant to any
severance policy of the Willis Group.

4. Excise Tax. Notwithstanding any other provision to the contrary in this
Agreement, in any other agreement between Employee and Willis or any of its
affiliates, or in any plan maintained by Willis or any of its affiliates, if
there is a Section 280G Change in Control (a change in the ownership or
effective control of Willis or in the ownership of a substantial portion of the
assets of Willis, as determined in accordance with section 280G(b)(2) of the
Code and the regulations issued thereunder), the provisions set forth below
shall apply:

(a) Except as otherwise provided in Section 4(b) below, if it is determined in
accordance with Section 4(d) below that any portion of the Payments (defined as
payments or benefits in the nature of compensation that are to be paid or
provided to Employee or for his benefit in connection with a 280G Change in
Control (whether under this Agreement or otherwise, including by the entity, or
by any affiliate of the entity, whose acquisition of the stock of Willis or its
assets constitutes the Change in Control) if Employee is a “disqualified
individual” (as defined in section 280G(c) of the Code) at the time of the 280G
Change in Control, to the extent that such payments or benefits are “contingent”
on the 280G Change in Control within the meaning of section 280G(b)(2)(A)(i) of
the Code and the regulations issued thereunder) that otherwise would be paid or
provided to Employee or for his benefit in connection with the 280G Change in
Control would be subject to the excise tax imposed under section 4999 of the
Code (“Excise Tax”), then such Payments shall be reduced by the smallest amount
necessary in order for no portion of Employee’s total Payments to be subject to
the Excise Tax.

(b) No reduction in any of Employee’s Payments shall be made pursuant to
Section 4(a) above if the After Tax Amount of the Payments payable to him
without such reduction would exceed the After Tax Amount of the reduced Payments
payable to him in accordance with Section 4(a) above. For purposes of the
foregoing, (i) the “After Tax Amount” of Employee’s

 

6



--------------------------------------------------------------------------------

Payments, as computed with, and as computed without, the reduction provided for
under Section 4(a), shall mean the amount of the Payments, as so computed, that
Employee would retain after payment of all taxes (including without limitation
any federal, state or local income taxes, the Excise Tax or other excise taxes,
any employment, social security or Medicare taxes, and any other taxes) imposed
with respect to such Payments in the year or years in which payable; and
(ii) the amount of such taxes shall be computed at the rates in effect under the
applicable tax laws in the year in which the 280G Change in Control occurs, or
if then ascertainable, the rates in effect in any later year in which any
Payment is expected to be paid following the 280G Change in Control, and in the
case of any income taxes, by using the maximum combined federal, state and (if
applicable) local income tax rates then in effect under such laws.

(c) The payment reduction (if any) contemplated by this Section 4(a) shall be
implemented by (i) first reducing any cash severance payments, (ii) then
reducing cash retention payments, and (iii) then reducing all other payments and
benefits, in each case, with amounts having later payment dates being reduced
first.

(d) A determination as to whether any reduction in Employee’s Payments is
required pursuant to Section 4(a) above, and if so, as to which Payments are to
be reduced and the amount of the reduction to be made to any such Payments,
shall be made by no later than 30 days prior to the closing of the transaction
or the occurrence of the event that constitutes the 280G Change in Control, or
as soon thereafter as administratively practicable. Such determinations, and the
assumptions to be utilized in arriving at such determinations, shall be made by
Willis’s independent auditor or, if such auditor is not permitted to provide
such advice, by a nationally recognized public accounting firm reasonably
selected by the Board with the consent of Employee, which consent shall not be
unreasonably withheld or delayed (“Auditor”). The Auditor shall provide a
written report of its determinations hereunder, including detailed supporting
calculations, both to Employee and to Willis. The fees and expenses of the
auditor shall be paid entirely by Willis and the determinations made by Auditor
hereunder shall be binding upon Employee and Willis.

 

5. Confidential Information and Work for Hire.

(a) Confidential Information. The Willis Group shall provide Employee with
access to nonpublic information of the Willis Group to the extent reasonably
necessary to the performance of Employee’s job duties. Employee acknowledges
that all non-public information (including, but not limited to, information
regarding the Willis Group’s clients), owned or possessed by the Willis Group
(collectively, “Confidential Information”) constitutes a valuable, special and
unique asset of the business of the Willis Group. Other than in the good faith
performance of his duties hereunder or in connection with an arbitration or suit
between Employee and the Willis Group, Employee shall not, during or after the
period of his/her employment with the Willis Group (i) disclose, in whole or in
part, such Confidential Information to any third party without the consent of
the Willis Group or (ii) use any such Confidential Information for his/her own
purposes or for the benefit of any third party. These restrictions shall not
apply to any information in the public domain provided that Employee was not
responsible, directly or indirectly, for such information entering the public
domain without the Willis Group’s consent. Upon termination of Employee’s
employment hereunder, Employee shall promptly return to the Willis Group all
materials, information and other property (including all files, computer discs
and manuals) of the Willis Group as may then be in Employee’s possession or
control.

 

7



--------------------------------------------------------------------------------

(b) Work for Hire. Any work prepared by Employee as an employee of the Willis
Group including written and/or electronic reports and other documents and
materials shall be “work for hire” and shall be the exclusive property of the
Willis Group. If, and to the extent that, any rights to such work do not vest in
the Willis Group automatically, by operation of law, Employee shall be deemed to
hereby unconditionally and irrevocably assign to the Willis Group all rights to
such work and Employee shall cooperate with the Willis Group’s efforts (and at
its cost and expense) to establish and protect its rights to such work.

6. Employee Loyalty, Non-competition and Non-solicitation. Employee understands
that Employee owes a duty of loyalty to the Willis Group. All business activity
participated in by Employee as an employee of the Willis Group shall be
undertaken solely for the benefit of the Willis Group. Employee shall have no
right to share in any commission or fee resulting from such business activity
other than the compensation referred to in Section 1. While this Agreement is in
effect and for the Applicable Period following termination of Employee’s
employment with the Willis Group, Employee shall not, within the “Territories”
described below:

(a) directly or indirectly solicit, accept, or perform, other than on the Willis
Group’s behalf, insurance brokerage, insurance agency, risk management, claims
administration, consulting or other business performed by the Willis Group from
or with respect to (i) clients of the Willis Group with whom Employee had
business contact or provided services to, either alone or with others, while
employed by the Willis Group and, further provided, such clients were clients of
the Willis Group either on the date of termination of Employee’s employment with
the Willis Group or within twelve (12) months prior to such termination (the
“Restricted Clients”) and (ii) active prospective clients of the Willis Group
with whom Employee had business contacts regarding the business of the Willis
Group within six (6) months prior to termination of Employee’s employment with
the Willis Group (the “Restricted Prospects”).

(b) directly or indirectly (i) solicit any employee of the Willis Group
(“Protected Employees”) to work for Employee or any third party, including any
competitor (whether an individual or a competing company) of the Willis Group or
(ii) induce any such employee of the Willis Group to leave the employ of the
Willis Group.

(c) directly or indirectly involved as an owner, officer, director, employee,
contractor, advisor or agent of any business principally engaged in insurance
brokerage, reinsurance brokerage, surety brokerage, bond brokerage, insurance
agency, underwriting agency, managing general agency, risk management, claims
administration, self-insurance, risk management consulting or other business
which is either performed by the Willis Group or is a business in which the
Willis Group has taken steps toward engaging (including, but not limited to, the
following businesses and their respective subsidiaries and/or other affiliates:
Aon Corporation, Arthur J Gallagher & Co. and Marsh Incorporated) (a
“Competitor”). Because the Willis Group’s business competes on a global basis,
Employee understands and acknowledges that his obligations hereunder shall apply
anywhere in the world. Notwithstanding the foregoing, it shall not be a
violation of this Agreement for: (i) Employee to have beneficial ownership of
less than

 

8



--------------------------------------------------------------------------------

1% of the outstanding amount of any class of securities of any enterprise (but
without otherwise participating in the activities of such enterprise) if such
securities are listed on a national securities exchange or quoted on an
inter-dealer quotation system or an indirect interest in any equity securities
held in any investment company or fund over which Employee does not exercise
investment authority or control; or (ii) following termination or resignation of
Employee’s employment with the Willis Group, for Employee to engage in, or
become associated in any capacity with, a business or entity that provides
consulting, investment banking, asset management or fund formation and
management advice and services to third parties, as long as Employee does not
use or disclose any Confidential Information and Employee does not directly
provide such advice and services to a Competitor.

(d) directly or indirectly, orally, in writing or through any medium including,
but not limited to, the press or other media, computer networks or bulletin
boards, or any other form of communication, publicly disparage the Willis Group,
its affiliates or their respective employees, directors or business relations.
Willis shall not at any time during or after the Term, make any public statement
such as a press release which disparages Employee. Nothing in this provision
shall be construed to prohibit either party from (i) correcting any misstatement
of fact by any person or (ii) testifying truthfully in any legal or
administrative proceeding or investigation, but each party shall inform the
other party as soon as reasonably practicable before delivering any such
testimony.

For purposes of this Section 5, “Territories” shall refer to those counties
where the Restricted Clients, Restricted Prospects, or Protected Employees of
the Willis Group are present and available for solicitation and “Applicable
Period” shall mean eighteen (18) months is such termination occurs on or before
the first anniversary of the Commencement Date and twelve (12) months if the
termination date occurs thereafter.

The Employee agrees that if the employee violates any of the provisions of this
Section 5, the Willis Group would sustain irreparable harm and, therefore, the
Willis Group shall be entitled to obtain from any court of competent
jurisdiction, without posting any bond or other security, temporary, preliminary
and permanent injunctive relief as well as damages and an equitable accounting
of all earnings, profits and other benefits arising from such violation, which
rights shall be cumulative and in addition to any other rights or remedies in
law or equity to which the Willis Group may be entitled. Moreover, if any
provision or clause of this Section 5, or portion thereof, shall be held by a
court of competent jurisdiction to be illegal, void, unreasonable or
unenforceable, the remainder of such provisions shall not thereby be affected
and shall be given full force and effect, without regard to the invalid portion.
It is the intention of the parties that, if a court construes any provision or
clause of this Agreement, or any portion thereof, to be illegal, void,
unreasonable or unenforceable because of the duration of such provision or the
area or matter covered thereby, such court shall modify the duration, area, or
matter of such provision and, in its modified form, such provision shall then be
enforceable and shall be enforced to the fullest extent of law.

7. Mandatory Binding Arbitration. Except for a claim beginning with a request
for injunctive relief brought by the Willis Group or Employee, the Willis Group
and Employee agree that any dispute arising either under this Agreement or from
the employment relationship shall be resolved by arbitration – it is understood
that disputes arising either under this Agreement or

 

9



--------------------------------------------------------------------------------

from the employment relationship shall be understood to include, but not be
limited to, any and all disputes concerning any claim by the Employee against
the Willis Group concerning or relating to (a) alleged illegal discrimination
against the Employee in the terms and conditions of employment (including but
not limited to any claim of alleged illegal discrimination on the basis of race,
color, religion, sex, gender, national origin, age, physical disability and/or
mental disability), (b) alleged public policy violations, (c) alleged wrongful
employment termination and/or (d) any other disputes arising from or in
connection with the employment relationship. Each party expressly waives any
right, whether pursuant to any applicable federal, state, or local statute, to a
jury trial and/or to have a court of law determine rights and award damages with
respect to any such dispute. The party invoking arbitration shall notify the
other party in writing (the “Written Notice”). The parties shall exercise their
best efforts, in good faith, to agree upon selection of a single arbitrator. If
the parties are unable to agree upon selection of a single arbitrator, they
shall so notify the American Arbitration Association or another agreed upon
arbitration administrator and request that the arbitration provider work with
the parties to select a single arbitrator. The arbitration shall be
(x) conducted in accordance with the American Arbitration Association’s National
Rules for the Resolution of Employment Disputes, (y) held at a location
reasonably convenient to that office of the Willis Group at which the Employee
had most recently been assigned and (z) completed within six months (or within
such other time as the parties may mutually agree) of the receipt of Written
Notice by the party being notified. The arbitrator shall have no authority to
assess punitive or exemplary damages as to any dispute arising out of or
concerning the provisions of this Agreement or otherwise arising out of the
employment relationship, except as and unless such damages are expressly
authorized by otherwise applicable and controlling statutes. The arbitrator’s
decision shall be final and binding and enforceable in any court of competent
jurisdiction, to the extent permitted by applicable law, each party shall bear
its own costs, including attorneys’ fees, and share all costs of the arbitration
equally. Nothing provided herein shall interfere with either party’s right to
seek or receive damages or costs as may be allowed by applicable statutory law.
Willis will pay all of Employee’s reasonable legal fees and expenses and, if
applicable, Employee’s share of arbitration costs, with respect to any
particular claim on which Employee prevails; provided, however, that if there
are multiple claims and Employee prevails on at least half of such claims,
Willis shall pay all of Employee’s reasonable legal fees and expenses and all of
the costs of such arbitration. For purposes of the previous sentence, the number
of claims and the party prevailing on a claim shall be determined by the
arbitrator(s).

8. Representations and Warranties. Employee represents and warrants:

(a) Except as specifically provided by Employee to the Willis Group in writing,
Employee is not subject to either an agreement with any former employer or
otherwise or any court order, judgment or decree which places restrictions on
Employee’s business activities and that if employee is subject to any of the
foregoing, Employee will, by the earlier of the commencement date of employment
or execution of the Agreement provide the Willis Group with a copy of such
agreement, order, judgment, or decree.

(b) Employee has reviewed and will abide by the Willis Group Code of Ethics.

 

10



--------------------------------------------------------------------------------

(c) Employee will not bring or use any confidential materials, proprietary
materials or property (including, but not limited to, files, computer disks or
other documentation or property) belonging to Employee’s prior employer(s).

9. Legal Fees. Willis shall promptly reimburse Employee for his reasonable legal
fees and expenses incurred in connection with entering into this Agreement, up
to a maximum of $25,000.

10. Miscellaneous. This Agreement sets forth the entire agreement between the
parties and supersedes any and all prior agreements and understandings regarding
the subject matter herein. This Agreement may only be modified by a written
instrument signed by both parties. If any term of this Agreement is rendered
invalid or unenforceable by judicial, legislative or administrative action, the
remaining provisions hereof shall remain in full force and effect and shall in
no way be affected, impaired or invalidated. Except for notices by the Willis
Group to Employee which the Willis Group chooses to hand deliver to Employee,
any notices given pursuant to this Agreement shall be sent by first class US
postal service or overnight courier service to the addresses set forth below
(or, to the then current address of a party, with both parties agreeing to
promptly provide the other party with written notice of any change in address).
This Agreement shall be governed by the laws of the state of New York, without
giving effect to that state’s conflicts of law principles. The waiver by either
party of any breach of this Agreement shall not operate or be construed as a
waiver of that party’s rights upon any subsequent breach. This Agreement shall
inure to the benefit of and be binding upon and enforceable against the heirs,
legal representatives and assigns of Employee and the successors and assigns of
Willis. Upon the commencement by the Employee of employment with any third
party, during the two year period following termination of employment hereunder,
the Employee shall promptly inform such new employer of the substance of
Sections 4 and 5 of this Agreement. Notwithstanding anything else herein to the
contrary, Willis may withhold (or cause there to be withheld, as the case may
be) from any amounts otherwise due or payable under or pursuant to this
Agreement such federal, state and local income, employment, or other taxes or
contributions (including UK National Insurance contributions) as may be required
to be withheld pursuant to any applicable law or regulation.

 

11. Section 409A.

(a) Compliance. The intent of the parties is that payments and benefits under
this Agreement are either exempt from or comply with Section 409A of the
Internal Revenue Code (“Section 409A”) and, accordingly, to the maximum extent
permitted, the Agreement shall be interpreted to that end. In no event shall the
Willis Group or its affiliates be liable for any tax, interest or penalties that
may be imposed under by Section 409A or any damages for failing to comply with
Section 409A.

(b) Six Month Delay for Specified Employees. If any payment, compensation or
other benefit provided to Employee in connection with his employment termination
is determined, in whole or in part, to constitute “nonqualified deferred
compensation” within the meaning of Section 409A and Employee is a “specified
employee” as defined in Section 409A, no part of such payments shall be paid
before the day that is six months plus one day after Employee’s date of
termination or, if earlier, Employee’s death (the “New Payment Date”). The
aggregate of any payments that otherwise would have been paid to Employee during
the period between the date of termination and the New Payment Date shall be
paid to Employee in a lump sum on such New Payment Date.

 

11



--------------------------------------------------------------------------------

(c) Payments for Reimbursements and In-Kind Benefits. All reimbursements for
costs and expenses under this Agreement shall be paid in no event later than the
end of the calendar year following the calendar year in which Employee incurs
such expense. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (ii) the amount of
expenses eligible for reimbursements or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year.

(d) Termination as a Separation from Service; Separate Payments. A termination
of employment shall not be deemed to have occurred for purposes of any provision
of this Agreement providing for the payment of any amounts or benefits subject
to Section 409A upon or following a termination of employment until such
termination is also a “separation from service” within the meaning of
Section 409A. If under this Agreement, an amount is paid in two or more
installments, for purposes of Section 409A, each installment shall be treated as
a separate payment.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
to become effective as of the date first above written.

 

EMPLOYEE:

 

John Greene

     WILLIS GROUP PUBLIC LIMITED COMPANY

/s/ John Greene

     By:    /s/ Celia R. Brown      TITLE: Human Resources Representative John
Greene     

Willis Group Holdings Public Limited

Company

200 Liberty Street

New York, NY 10281

Attention: General Counsel



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE1

I, John Greene, in consideration of and subject to the performance by Willis
Group Public Limited Company (together with its subsidiaries, the “Company”), of
its obligations under the Employment Agreement dated as of March 19, 2014 (the
“Agreement”), do hereby release and forever discharge as of the date hereof the
Company and its respective affiliates and all present, former and future
managers, directors, officers, employees, successors and assigns of the Company
and its affiliates and direct or indirect owners (collectively, the “Released
Parties”) to the extent provided below (this “General Release”). The Released
Parties are intended to be third-party beneficiaries of this General Release,
and this General Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Released Parties
hereunder. Terms used herein but not otherwise defined shall have the meanings
given to them in the Agreement.

1. I understand that any payments or benefits paid or granted to me under
Section 3 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive certain of the payments
and benefits specified in Section 3 of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates.

2. Except as provided in paragraphs 4 and 5 below and except for the provisions
of the Agreement which expressly survive the termination of my employment with
the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor

 

1 

This General Release may be modified based on the jurisdiction in which the
employee is located as of his termination of employment on a basis consistent
with the purpose of this General Release.



--------------------------------------------------------------------------------

Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees, or other expenses, including attorneys’ fees incurred in these matters)
(all of the foregoing collectively referred to herein as the “Claims”).

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving (i) any right to
any accrued benefits or any severance benefits to which I am entitled under the
Agreement, (ii) any claim relating to directors’ and officers’ liability
insurance coverage or any right of indemnification under the Company’s
organizational documents or otherwise, or (iii) my rights as an equity or
security holder in the Company or its affiliates.

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph 2 above as of the execution of
this General Release.

 

2



--------------------------------------------------------------------------------

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

8. I agree that if I violate this General Release by suing the Company or the
other Released Parties, I will pay all costs and expenses of defending against
the suit incurred by the Released Parties, including reasonable attorneys’ fees.

9. I hereby acknowledge that Sections 3 through 7 and 9 through 11 of the
Agreement shall survive my execution of this General Release.

10. I represent that I am not aware of any claim by me other than the claims
that are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

11. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

12. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  1. I HAVE READ IT CAREFULLY;

 

  2. I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  3. I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  4. I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;

 

3



--------------------------------------------------------------------------------

  5. I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE TO CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE
ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;

 

  6. I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

  7. I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  8. I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:            DATED:     

 

4